NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



MARK ANTONIO BURGOS,                      )
DOC #T72747,                              )
                                          )
             Appellant,                   )
                                          )
v.                                        )
                                          )      Case No. 2D16-728
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed December 14, 2018.

Appeal from the Circuit Court for
Hillsborough County; Chet A. Tharpe,
Judge.

Howard L. Dimmig, II, Public Defender,
and Cynthia J. Dodge, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan D. Dunlevy,
Assistant Attorney General, Tampa, and
Helene S. Parnes, Senior Assistant
Attorney General, Tampa (substituted as
counsel of record), for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and VILLANTI and SLEET, JJ., Concur.